DETAILED ACTION
This Office Action is in response to communication on February 1, 2021.
Claims 2, 11 and 17 were cancelled in the previous amendment.
Claims 1, 9-10 and 14 are amended in the amendment.
Claims 1, 3-10, 12-16 and 18-21 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Reasons for Allowance
Claims 1, 3-10, 12-16 and 18-21 are now allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 10 and 14 are allowed because prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “…generating, by an NFV orchestrator, an orchestration template for a first virtual network function (first VNF), wherein the orchestration template is based on a data model for the first VNF and defines a change control process for upgrading VNFs, wherein the orchestration template is identified and invoked to deploy the VNFs; …generating a first upgrade VNF prior to generating a second upgrade VNF, wherein the first upgrade VNF is generated using specifications from the orchestration template, wherein the first upgrade VNF is dedicated to upgrading or testing the first VNF used to generate the orchestration template; generating an integration virtual network function (integration VNF) to allow a user to perform tasks related to integration and deployment of the first upgrade VNF and the second upgrade VNF; verifying the integration and deployment of the first upgrade VNF, wherein the verification confirms accuracy of the integration and deployment of the first upgrade VNF prior to generating the second upgrade VNF; and responsive to the integration VNF confirming the accuracy of the first upgrade VNF deployment, orchestrating deployment of the second upgrade VNF with a virtual infrastructure manager (VIM) of the NFV environment based on the orchestration template.” as recited in amended independent claims 1, 10 and 14.
Dependent claims 3-9, 12-13, 15-16 and 18-21 are allowed under the same reason as to independent claims 1, 10 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
February 27, 2021

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446